                                                                       USDC SON'{
                                                                      "OCT
                                                                      .I.J
                                                                            111. .-rr··~.rT
                                                                           U!'Y1Ll, l


                                                                     ELECTRONIC/\ LLY f i U D
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                                     DATE F-Ir-~E-D-:_        .7/~7/~WR~.
Joseph Ramos,
                                   Plaintiff,                          18   CIVIL 7465 (AT)(KNF)

                 -v-                                                         JUDGMENT

Andrew M. Saul,
Commissioner of Social Security,
                           Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated January 27, 2020, the R&R is ADOPTED in its entirety, Plaintiffs

motion for judgment on the pleadings is GRANTED to the extent it seeks remand for a new

hearing, and Defendants motion is DENIED. The case is remanded to the SSA for further

development of the administrative record; accordingly, the case is closed.


Dated: New York, New York
       January 27, 2020

                                                                     RUBY J. KRAJICK

                                                                        Clerk of Court
                                                               BY:
                                                                     Jif!Ul~
                                                                       Deputy~
